Title: To Thomas Jefferson from Joseph Browne, 8 July 1806
From: Browne, Joseph
To: Jefferson, Thomas


                        
                            Sir
                     
                     St. Louis July 8th. 1806 
                        
                        It having been made by law the Duty of the Secretary of the Territory of Louisiana, to record and preserve  all the papers and proceedings of the Executive, and all the Acts of the Governor and of the legislative Body, and transmit authentic Copies of the same every six months to the President of the United States. I have the honor to transmit you the inclosed— A General List of all the officers Civil and military appointed in the Territory will be transmitted by the next mail—
                  with the greatest Respect I have the honor to be your very Obedt & most hble Servt
                        
                            Joseph Browne
                     
                        
                    